 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5     CANDICE MILLS,

                            Plaintiff,
 6
           v.                                                C18-831 TSZ
 7
       UNITRIN AUTO AND HOME INSURANCE                       MINUTE ORDER
 8
       COMPANY, aka KEMPER PREFERRED,
 9                          Defendant.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12        (1)     Defendant’s motion, docket no. 13, to compel examinations pursuant to
   Federal Rule of Civil Procedure 35 is GRANTED as follows. Plaintiff shall submit to a
13 physical (neurological) examination by Steven Klein, M.D. and a physical examination
   by James Rockwell, M.D. relating to alleged vocal cord injury. Such examinations shall
14 occur at the offices of the respective examiners at a mutually convenient time upon which
   the parties agree within twenty-eight (28) days of the date of this Minute Order.
15
          (2)    The deadline for disclosure of expert testimony pursuant to Federal Rule of
   Civil Procedure 26(a)(2) is EXTENDED from November 26, 2018, to January 18, 2019.
16
   Federal Rule of Civil Procedure 26(a)(2)(D)(ii) shall govern as to the disclosure of any
   rebuttal reports. All other dates and deadlines set forth in the Minute Order Setting Trial
17
   Date and Related Dates, docket no. 9, shall remain in full force and effect.
18          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 7th day of December, 2018.
20

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk

     MINUTE ORDER - 1
